Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 2/02/2021 has been received and claims 1-6, 8, 11-16, 39-42, 46-47, 49-53, 55, and 58-65 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2021 has been entered.
 
Election/Restrictions
Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2020.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 55 and 58-65 have been renumbered 54-62.

Claims 49-53 and 55-60 are objected to because of the following informalities:  in line 1 of claims 55-60, delete “claim 65” and insert --claim 62--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-13, 16, 49-53, and 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or is not a zinc oxide film” within the Specification. In Claim 62, there is no written description support for the limitation “with the proviso that the continuous inorganic semiconductor film is not a metal oxide semiconductor film” within the Specification.

Allowable Subject Matter
Claims 8, 14-15, 39-42, and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of these claims 14-15 and 47 is due to inclusion of allowable subject matter as indicated in paragraph 13 on p. 10 of Office Action mailed 12/16/2020 and amendment of the claims to independent claims that include limitations of the parent claim. In addition, the reason for allowance of the claim 39 is due to inclusion of limitations “the interior object is indoors and is a wall, counter, sink, handle, faucet, toilet, appliance, or floor” and “wherein the continuous inorganic semiconductor film comprises a material chosen from diamond, … , indium tin oxide and mixture thereof”. While prior art of Yoshikawa (20050260786) discloses an object comprised of a continuous inorganic semiconductor film (22; 39C; 39E) comprising a material such as fluorine-doped tin oxide and indium tin oxide (see [0250], [0299], [0404]) on a polymer substrate (21; 39A; 41a; 41b; 40A; 40B), Yoshikawa (‘786) discloses that the object is utilized outdoors application (see Figure 9, [0369], [0374]) and UV radiation is from a natural UV source (i.e. sun) rather than from an artificial UV source; thus, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 2/02/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799